UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                USDC SDNY
-------------------------------------------------------X     DOCUMENT
                                                             ELECTRONICALLY FILED
PATSY’S BRAND, INC.,                                         DOC #: __________________
                                                             DATE FILED: May 21, 2021
                                   Plaintiff,

                 -against-                                        99-CV-10175 (KMW)
I.O.B. REALTY, INC., PATSY’S INC.,                                     ORDER
FRANK BRIJA, JOHN BRECEVICH, and
NICK TSOULOS,

                                   Defendants.
-------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        The Court is in receipt of the parties’ May 20, 2021 letter (ECF No. 331) requesting to

ask clarifying questions about the May 18, 2021 Order (ECF No. 326) and the May 19, 2021 so-

ordered Stipulation regarding the hearing protocol (ECF No. 328) at the start of the evidentiary

hearing.    The Court GRANTS the parties’ request.

        To further facilitate the efficient use of time during the hearing, the Court ORDERS

Defendants’ counsel to file an answer to the questions that the Court raised in the May 18 Order

by Friday, May 21, at 7 p.m.:

1. The label on the jarred sauces in the October 30, 2018 social media posts.       (Scognamillo

    Decl. ¶ 30, Figures 10, 11, ECF No. 184.)

             Specifically, the Court is interested in the following:

        A. Whether the label on the jarred sauces that was posted to social media on October 30,

             2018 is the same label as the pizza pouch label that Mr. Brija sent to Mr. Grandinetti

             and Ms. Stempien Coyle via text message on July 30, 2018, and that Mr. Grandinetti

             and Ms. Stempien Coyle approved (Stempien Coyle Decl. Ex. F at 2-3, ECF No.

             282.).
       B. Whether Mr. Grandinetti approved the above-referenced label on the jarred sauces.

           If so, on what date?    What was the basis for the advice?

       C. Whether Ms. Stempien Coyle approved the label on the jarred sauces.         If so, on what

           date?   What was the basis for the advice?

2. The label on the pizza pouch in the March 28, 2019 social media posts.       (Scognamillo

   Decl. ¶ 26, Figures 7, 9.)

           Specifically, the Court is interested in the following:

       A. Whether the label on the pizza pouch image that was posted to social media on March

           28, 2019 is the same label as the pizza pouch label that Mr. Brija sent to Mr.

           Grandinetti and Ms. Stempien Coyle via text message on July 30, 2018, and that Mr.

           Grandinetti and Ms. Stempien Coyle approved (Stempien Coyle Decl. Ex. F at 2-3.).

       B. Whether Mr. Grandinetti approved the label on the pizza pouch image that was posted

           on social media.     If so, on what date?   What was the basis for the advice?

       C. Whether Ms. Stempien Coyle approved the label on the pizza pouch image that was

           posted on social media.     If so, on what date?   What was the basis for the advice?

3. The label on the vacuum-sealed pizza that Defendants delivered to Plaintiff on October 3,

   2018.   (Scognamillo Decl. ¶ 12, Figure 2.)

           Specifically, the Court is interested in the following:

       A. Whether Mr. Grandinetti approved the label on that vacuum-sealed pizza. If so, on

           what date?   What was the basis for the advice?

       B. Whether Ms. Stempien Coyle approved the label on that vacuum-sealed pizza. If so,

           on what date?      What was the basis for the advice?

       C. Whether Mr. Grandinetti had knowledge of or approved of Mr. Brija’s decision to

           send that vacuum-sealed pizza to Plaintiff.    If so, what was the basis for the advice?

                                                  2
      D. Whether Ms. Stempien Coyle had knowledge of or approved of Mr. Brija’s decision

          to send that vacuum-sealed pizza to Plaintiff. If so, what was the basis for the

          advice?

4. The label that was attached to the November 14, 2017 email from Mr. Adem Brija to Mr.

   Grandinetti and Mr. Frank Brija titled “Frozen Pizza.”    (Document 8012 of Defendants’

   supplemental discovery production, ECF No. 261-1 at 12.)

          Specifically, the Court is interested in the following:

      A. Whether Mr. Grandinetti approved the label that was attached to the November 14,

          2017 email.    If so, on what date?   What was the basis for the advice?

      B. Whether Ms. Stempien Coyle approved the label that was attached to the November

          14, 2017 email.   If so, on what date?    What was the basis for the advice?



      SO ORDERED.

Dated: New York, New York
       May 21, 2021                                           /s/ Kimba M. Wood
                                                               KIMBA M. WOOD
                                                            United States District Judge




                                                3
